Title: General Orders, 24 September 1776
From: Washington, George
To: 

 

Head Quarters, Harlem Heights, Septr 24th 1776.
Bristol.Salem.


The Qr Mr Genl, and the Chief Engineer, are to mark the grounds, to morrow, on which the Barracks, and Huts, are to be built this side Kingsbridge—They are to call upon the General, previous to their setting out upon this business, for directions.
When the ground is marked out, the Quarter Master General is to cause the materials for building to be laid thereon as quick as possible.
The General is informed that in consequence of his recommendation of the 20th Instant many Regiments have turned out very cheerfully to work, when others have sent few or no men on fatigue. the first he thanks for their Conduct, whilst the others are to be informed that their conduct will be marked—The General would have them recollect that it is for their own safety and self defence, these Works are constructing, and the sooner they are finished the sooner they will be able to erect warm and comfortable Barracks, or Huts for themselves to lodge in.
The Militia which came to the assistance of this Army, under the Command of Genl Walcott are to hold themselves in readiness to return home; before they go, they are to return into the public stores, every thing they drew from thence, such as Ammunition, Camp Kettles &c.
Joseph Jackson appointed Paymaster to Col. Hutchinson’s regiment.
Major Henly Aid-de-Camp to Genl Heath, whose Activity and Attention to duty, Courage and every other Quality, which can distinguish a brave and gallant Soldier, must endear him to every Lover of his Country, having fallen in a late Skirmish on Montresor’s Island while bravely leading a party on—his Remains will be interr’d this afternoon, at five, OClock, from the quarters of Major David Henly, acting Adjt Genl below the hill where the Redoubt is thrown up on the road.
The General thanks the Colonels, and commanding Officers of Regiments, for their care in examining the Tents, and Knapsacks of the Soldiers, after plunder—he directs that what has been found be sent to the House on the Road below Head Quarters, and that regimental Courts Martial immediately sit, to try

every one who cannot prove that he came honestly by what is found in his possession—The Offenders to be punished, as soon as the sentence is approved by the Colonel, or commanding Officer—As a little wholesome severity now may put a stop to such ruinous practices in future, the General hopes a very strict Inquiry will be made, and no Favor shewn—The General does not admit of any pretence for plundering, whether it is Tory property taken beyond the lines, or not, it is equally a breach of Orders, and to be punished in the officer who gives Orders, or the Soldier who goes without.
Such Colonels, or commanding Officers of Regiments, as have not reported will be mentioned by Name in to morrow’s Orders, if Reports are not made before.
A working Party of 1000 Men, properly officered, to parade to morrow, opposite Head Quarters, at Seven O’Clock—The Parade will be attended by some General Officers, who will put in Arrest, any officer found deliquent in bringing his men in time.
A Field Officer, of the Regiment posted at Mount Washington, is to visit the Guards there carefully; the distance from the Lines not admitting the General Officer of the day to go up.
